Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/095,359 filed 10/20/2018 and Amendment filed with RCE 01/30/2022.
Claims 1, 4, 6, 9-12 remain pending in the Application. 
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/30/2022, with respect to claims 1, 4, 6, 9-12 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 4, 6, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the Prior art of record does not teach or fairly suggest specific arrangements of steps/elements on the manner recited on the instant claims, such as: the manual power generation device comprises a manual wheel and a manual power generation gear driving device; the manual wheel is meshed with the manual power generation gear driving device, the manual power generation gear driving device is meshed with the driving gear of the permanent magnet rotor of the micro generator; two opposite sides or three sides of the package frame are respectively set a groove, the outer edge of the manual wheel is in the groove and exposes from the two opposite sides or the three sides of the package frame, wherein the self-powered wearable electronic device further comprises a display main body; the display main body comprises a plurality of system modules which are spliced to form a spliced structure, each system module is set the rechargeable battery, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Iijima et al. (US Patent Application Publication 20170212476) discloses An electronic watch having an altitude display mode of displaying an altitude, a compass display mode of displaying a direction, a barometric pressure display mode of displaying barometric pressure as display modes includes a dial face having an “ALT” area, a “COM” area, and a “BAR” area and a first pointer displaying the altitude display mode by pointing the “ALT” area, displaying the compass display mode by pointing the “COM” area, and displaying the barometric pressure display mode by pointing the “BAR” area (Abstract), wherein  In the electronic watch W, a power transmission mechanism A that turns the second pointer 41 at a first speed and a reduction mechanism B that decelerates the turning of the second pointer 41 and turns the first pointer 42 at a second speed using the drive power from the step motor 51 as a drive source are provided (paragraph [0089]), and wherein the user may check the operating status and the remaining battery of the electronic watch W by visually 41 and check the current display mode by visually recognizing the pointed position of the first pointer 42 (paragraph [0112]), but lacks specific arrangements of steps/elements on the manner recited on the instant claims, such as: the manual power generation device comprises a manual wheel and a manual power generation gear driving device; the manual wheel is meshed with the manual power generation gear driving device, the manual power generation gear driving device is meshed with the driving gear of the permanent magnet rotor of the micro generator; two opposite sides or three sides of the package frame are respectively set a groove, the outer edge of the manual wheel is in the groove and exposes from the two opposite sides or the three sides of the package frame, wherein the self-powered wearable electronic device further comprises a display main body; the display main body comprises a plurality of system modules which are spliced to form a spliced structure, each system module is set the rechargeable battery, the automatic power generation device and the manual power generation device. wherein adjacent system modules are meshed together via the manual wheels among all limitations of claim 1 as currently written. The Prior art Yamada et al. (US Patent 6,244,742) discloses a self-winding electric power generation watch capable of having an additional function structure besides a time indication and an electric power generation function by virtue of an efficient arrangement of train wheels and motors for watch, electric power generation, and additional function in a watch case (Abstract), wherein a self-winding electric power generation watch with additional function includes: an electric power generation motor for self-winding electric power generation for generating electric power by using a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
03/07/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851